Proceedings pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review respondents’ determination which, inter alla, directed that petitioner Braunstein immediately and completely cease his participation in the management *1072and operation of the Laconia Nursing Home. Petitioners seek to annul the determination under review here largely upon the basis of arguments that respondents erred in finding, pursuant to subdivision 5 of section 2806 of the Public Health Law, that petitioner Braunstein had been convicted of a crime in New Jersey which, if committed in New York, would have been a felony in connection with an activity subject to regulation by respondents. In view of this court’s decision upon reargument in Matter of Braunstein v Board of Examiners of Nursing Home Administrators (92 ÁD2d 1061), petitioners’ arguments are correct and require that respondents’ determination be annulled. Determination annulled, without costs. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.